     Case 1:18-cv-10364-LGS-SDA Document 468 Filed 07/16/20 Page 1 of 11




                                          July 16, 2020

VIA ECF

The Honorable Lorna G. Schofield
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

Allianz Global Investors GmbH, et al. v. Bank of America Corporation, et al., 1:18-cv-10364

Dear Judge Schofield:

Pursuant to the Court’s January 17, 2019 Civil Case Management Plan and Scheduling Order,
ECF No. 144 (the “Scheduling Order”), the parties write to update the Court on the status of the
above-captioned action.

Pending Motions

On June 4, 2020, Plaintiffs filed a pre-motion letter seeking leave to file a Third Amended
Complaint, which Defendants have opposed. See ECF Nos. 415, 429, 431, 432, 454. On June
15, 2020, Defendants moved to certify for interlocutory appeal certain aspects of the Court’s
May 28, 2020 Order on Defendants’ 12(b)(6) motion, ECF Nos. 438, 458, which Plaintiffs have
opposed, ECF No. 444. Both Plaintiffs’ request to amend and Defendants’ request for
certification are currently under submission.

No other motions are pending other than the discovery-related motions discussed below.

Discovery

On June 16, 2020, the Court referred this case to Magistrate Judge Stewart D. Aaron for general
pre-trial proceedings. ECF No. 441. Following a telephonic conference with all parties on June
24, 2020, Judge Aaron issued an order resolving certain discovery disputes, and setting a further
telephonic conference for July 29, 2020. ECF No. 452. The parties are to file a joint update
letter with Judge Aaron by July 24. Id.

On June 25, 2020, Judge Aaron entered an order prescribing a fact discovery schedule for the
remainder of the case. ECF No. 453. Under the schedule, (a) document production in response
to prior requests must be substantially complete by October 16, 2020; (b) all document
production must be substantially complete by April 1, 2021; and (c) all fact discovery must be
complete by September 1, 2021. Id. The parties have now largely agreed on an ESI protocol
and will be submitting the protocol, along with any remaining disputes, to Judge Aaron.

Discovery by Plaintiffs. Pursuant to the Court’s January 17, 2019 Order, ECF No. 143,
Defendants have produced the unredacted operative complaint in In re Foreign Exchange
Benchmark Rates Antitrust Litigation (S.D.N.Y. No. 13-cv-7789) (“FOREX”), and the chat
transcripts produced in that action.
     Case 1:18-cv-10364-LGS-SDA Document 468 Filed 07/16/20 Page 2 of 11




On February 15, 2019, and April 15, 2019, Plaintiffs served their First and Second Sets of
Requests for Production of Documents. The parties have met and conferred on Defendants’
responses and objections, resulting in additional productions (or agreements to produce) by some
Defendants. On July 14, 2020, Plaintiffs filed a letter motion with Judge Aaron seeking to
compel (1) certain defendants to run Plaintiff name searches on documents previously collected
but not produced as part of document production efforts in the FOREX class action and
government investigations into the FX market, and (2) Deutsche Bank to provide certain
information on custodians whose materials the bank collected as part of prior productions to
regulators and others. Plaintiffs will raise any other ripe disputes as necessary.

On May 7, 2020, the Court lifted the discovery stay as to all 12(b)(2) Defendants that were not
dismissed by the Court’s April 30, 2020 Opinion, except Société Générale, ECF No. 391. The
stay as to Société Générale was lifted on May 19, 2020, when the Court denied its motion for
reconsideration of the Opinion, ECF No. 403. All non-dismissed 12(b)(2) Defendants have now
served responses to Plaintiffs’ previously-served discovery requests, and the parties are meeting
and conferring concerning the sufficiency of those responses.

On April 21, 2020, Plaintiffs served a First Set of Interrogatories on Defendants concerning
categorization of trades and trade location. Most Defendants served responses on May 21, 2020,
and the Defendants that had moved to dismiss under Rule 12(b)(2) served their responses on
June 8 or June 18, 2020, 30 days after the stay of discovery against them was lifted. ECF No.
393. By agreement of the parties, the Barclays Defendants served their responses on June 22,
2020. Plaintiffs are meeting and conferring with Defendants on their objections and responses,
and will raise any ripe disputes as necessary. In addition to meeting and conferring on
interrogatory responses, the parties are engaging in informal discussions to better understand
their respective trade datasets, including responding to questionnaires or other informal requests.

On May 13, 2020, Plaintiffs served a notice of deposition under Rule 30(b)(6) of the Federal
Rules of Civil Procedure on the JPMorgan Defendants. On June 3, 2020, the JPMorgan
Defendants served their objections to the notice, and on June 24, 2020, Judge Aaron resolved the
parties’ disputes as to the scope of topics. The parties are discussing dates and protocols for the
deposition.

On June 16, 2020, Plaintiffs served a Third Set of Requests for Production. Responses to the
requests are due on July 16, 2020.

As to third party discovery, Plaintiffs served subpoenas on EBS Dealing Resources Inc. and
CME Group Inc. on March 19, 2020, and on Refinitiv US LLC (formerly known as Thompson
Reuters LLC) on March 31, 2020, to obtain, inter alia, FX transaction level data and data used to
calculate benchmark rates. Plaintiffs have been meeting and conferring with these third parties
on the scope of their data production and will raise any disputes as necessary.

Discovery by Defendants. Pursuant to the Court’s January 17, 2019 Order, ECF No. 143,
Plaintiffs have produced or identified data underlying the economic analysis in the Second
Amended Complaint, Plaintiffs’ FX transactional data, and information on the individuals who
traded FX for Plaintiffs.




                                                 2
     Case 1:18-cv-10364-LGS-SDA Document 468 Filed 07/16/20 Page 3 of 11




On March 12, 2019, Non-Foreign Defendants served their First Set of Requests for Production of
Documents. Plaintiffs served their responses and objections to those document requests on April
11, 2019. Since May 2019, Plaintiffs have been producing responsive non-custodial documents
on a rolling basis. The parties are engaged in ongoing meet and confers on certain requested
categories, including custodial documents.

On May 22, 2019, the JPMorgan Defendants served a First Set of Interrogatories on Plaintiffs.
Plaintiffs served their objections and responses on June 21, 2019. Pursuant to the Court’s
August 7, 2019 Order, ECF No. 262, Plaintiffs served supplemental responses on August 21,
2019, and the parties filed a joint letter concerning the sufficiency of those responses on August
28, 2019, ECF No. 266. Pursuant to the Court’s October 17, 2019 Order, ECF No. 314, each
Plaintiff served on December 6, 2019, responses to a questionnaire relating to Interrogatory Nos.
1 and 3.

On March 30, 2020, UBS Securities LLC served a First Set of Interrogatories on certain
Plaintiffs concerning those Plaintiffs’ allocation of trades between the US and UK actions. All
Plaintiffs served responses on April 29, 2020. Defendants have met and conferred on Plaintiffs’
objections and responses, and will further meet and confer with Plaintiffs on any issues.

On April 10, 2020, the JPMorgan Defendants served a Second Set of Interrogatories on Plaintiffs
concerning categorization of trades and trade location. All Plaintiffs except for Norges served
responses on May 11, 2020. By agreement of the parties, Norges served its responses on June
10, 2020. Defendants are continuing to review the objections and responses served on May 11,
2020, and will meet and confer with Plaintiffs on any issues.

On April 13, 2020, Non-Foreign Defendants served a notice of deposition under Rule 30(b)(6) of
the Federal Rules of Civil Procedure on BlackRock Plaintiffs. The BlackRock Plaintiffs served
their responses on May 4, 2020, and on June 24, 2020, Judge Aaron resolved the parties’
disputes as to the scope of topics. The parties are discussing dates and protocols for the
deposition.

On May 28, 2020, the Bank of America Defendants served a First Set of Interrogatories on
Plaintiffs concerning Plaintiffs’ use of custodial banks’ standing instruction programs to trade
FX. Plaintiffs served their objections and responses on June 29, 2020, and expect to serve
supplemental responses on a rolling basis and to be complete by August 7, 2020.

On June 16, 2020, Non-Foreign Defendants served their Second Set of Requests for Production
of Documents. Plaintiffs will serve their objections and responses on July 16.

As to third party discovery, various Defendants have served subpoenas on third-parties,
including HSBC on June 3, 2020 to T. Rowe Price Group, Inc.; Deutsche Bank on June 4 to
Brown Brothers Harriman; JP Morgan on June 4 to The Bank of New York Mellon; Morgan
Stanley on June 4 to State Street Corporation; Bank of America on June 4 to RCM Capital
Management LLC; UBS on June 16 to Northern Trust Corporation; and RBS on June 18 to AXA
Rosenberg Investment Management LLC.




                                                 3
     Case 1:18-cv-10364-LGS-SDA Document 468 Filed 07/16/20 Page 4 of 11



QUINN EMANUEL URQUHART & SULLIVAN, LLP

By: /s/ Daniel L. Brockett
Daniel L. Brockett
51 Madison Avenue, 22nd Floor
New York, New York 10010
Telephone: (212) 849-7000
Fax: (212) 849-7100
danbrockett@quinnemanuel.com

Jeremy D. Andersen (pro hac vice)
Anthony P. Alden (pro hac vice)
Johanna Y. Ong (pro hac vice)
865 South Figueroa Street, 10th Floor
Los Angeles, California 90017
Telephone: (213) 443-3000
Fax: (213) 443-3100
jeremyandersen@quinnemanuel.com
anthonyalden@quinnemanuel.com
johannaong@quinnemanuel.com

Counsel for Plaintiffs




                                        4
     Case 1:18-cv-10364-LGS-SDA Document 468 Filed 07/16/20 Page 5 of 11




SHEARMAN & STERLING LLP                                  ALLEN & OVERY LLP

By: /s/ Adam S. Hakki                                    By: /s/ David C. Esseks
Adam S. Hakki                                            David C. Esseks
Richard F. Schwed                                        Laura R. Hall
Jeffrey J. Resetarits                                    Rebecca Delfiner
599 Lexington Avenue                                     1221 Avenue of the Americas
New York, New York 10022                                 New York, New York 10020
Telephone: (212) 848-4000                                Telephone: (212) 610-6300
ahakki@shearman.com                                      david.esseks@allenovery.com
rschwed@shearman.com                                     laura.hall@allenovery.com
jeffrey.resetarits@shearman.com                          rebecca.delfiner@allenovery.com

Attorneys for Defendants Bank of America                 PATTERSON, BELKNAP, WEBB & TYLER
Corporation, Bank of America, N.A. and Merrill           LLP
Lynch, Pierce, Fenner & Smith Incorporated
                                                         By: /s/ Alejandro H. Cruz
                                                         Joshua A. Goldberg
                                                         Alejandro H. Cruz
                                                         Camille L. Fletcher
                                                         Patterson, Belknapp, Webb & Tyler LLP
                                                         1133 Avenue of the Americas
                                                         New York, NY 10036
                                                         Telephone: (212) 336-2000
                                                         acruz@pbwt.com
                                                         cfletcher@pbwt.com
                                                         jgoldberg@pbwt.com

                                                         Attorneys for Defendants BNP Paribas Group,
                                                         BNP Paribas USA, Inc., BNP Paribas S.A. and
                                                         BNP Paribas Securities Corp.1




1
       Allen & Overy LLP does not represent Defendants BNP Paribas Group, BNP Paribas USA, Inc., BNP
       Paribas S.A. and BNP Paribas Securities Corp. with respect to claims by Claimants affiliated with
       BlackRock, Inc.



                                                     5
     Case 1:18-cv-10364-LGS-SDA Document 468 Filed 07/16/20 Page 6 of 11




SULLIVAN & CROMWELL LLP                             COVINGTON & BURLING LLP

By: /s/ Matthew A. Schwartz                         By: /s/ Andrew A. Ruffino
Matthew A. Schwartz                                 Andrew A. Ruffino
Matthew A. Peller                                   620 Eighth Avenue
Jacob B. Lieberman                                  New York, NY 10018-1405
Nikolai N. Krylov                                   Telephone: (212) 841-1000
Maeghan O. Mikorski                                 aruffino@cov.com
125 Broad Street
New York, New York 10004                            Andrew D. Lazerow (pro hac vice motion
Telephone: (212) 558-4000                           forthcoming)
schwartzmatthew@sullcrom.com                        850 10th Street NW
pellerm@sullcrom.com                                Washington, DC 20001
liebermanj@sullcrom.com                             Telephone: (202) 662-5081
krylovn@sullcrom.com                                alazerow@cov.com
mikorskim@sullcrom.com
                                                    Attorneys for Defendants Citigroup, Inc.,
Attorneys for Defendants Barclays Bank plc,         Citibank, N.A., Citigroup Global Markets, Inc.
Barclays plc and Barclays Capital Inc.

CAHILL GORDON & REINDEL LLP                         LATHAM & WATKINS LLP

By: /s/ David G. Januszewski                        By: /s/ Joseph Serino, Jr.
David G. Januszewski                                Joseph Serino, Jr.
Herbert S. Washer                                   885 Third Avenue
Elai E. Katz                                        New York, New York 10022
Jason M. Hall                                       Telephone: (212) 906-1717
Sheila C. Ramesh                                    joseph.serino@lw.com
Miles Wiley
80 Pine Street                                      KING & SPALDING LLP
New York, New York 10005
Telephone: (212) 701-3000                           By: /s/ G. Patrick Montgomery
djanuszewski@cahill.com                             G. Patrick Montgomery (admitted pro hac vice)
hwasher@cahill.com                                  1700 Pennsylvania Ave., NW
ekatz@cahill.com                                    Washington, DC 20006
jhall@cahill.com                                    Telephone: (202) 626-5444
sramesh@cahill.com                                  pmontgomery@kslaw.com
mwiley@cahill.com
                                                    Attorneys for Defendants Deutsche Bank AG and
Attorneys for Defendants Credit Suisse AG and       Deutsche Bank Securities Inc.
Credit Suisse Securities (USA) LLC




                                                6
    Case 1:18-cv-10364-LGS-SDA Document 468 Filed 07/16/20 Page 7 of 11




CLEARY GOTTLIEB STEEN &                     LOCKE LORD LLP
HAMILTON LLP
                                            By: /s/ Gregory T. Casamento
By: /s/ Thomas J. Moloney                   Gregory T. Casamento
Thomas J. Moloney                           3 World Financial Center
Rishi N. Zutshi                             New York, New York 10281
One Liberty Plaza                           Telephone: (212) 812-8325
New York, New York 10006                    gcasamento@lockelord.com
Telephone: (212) 225-2000
tmoloney@cgsh.com                           Roger B. Cowie
rzutshi@cgsh.com                            2200 Ross Avenue, Suite 2200
                                            Dallas, TX 75201
Attorneys for Defendants The Goldman        Telephone: (214) 740-8000
Sachs Group, Inc. and Goldman Sachs &       rcowie@lockelord.com
Co. LLC
                                            J. Matthew Goodin
                                            Julia C. Webb
                                            111 South Wacker Drive
                                            Chicago, IL 60606
                                            Telephone: (312) 443-0700
                                            jmgoodin@lockelord.com
                                            jwebb@lockelord.com

                                            Attorneys for Defendants HSBC Bank plc, HSBC
                                            North America Holdings, Inc., HSBC Bank USA,
                                            N.A., and HSBC Securities (USA) Inc.




                                        7
     Case 1:18-cv-10364-LGS-SDA Document 468 Filed 07/16/20 Page 8 of 11




DONTZIN NAGY & FLEISSIG LLP                     .

By: /s/ Tibor L. Nagy, Jr.
Tibor L. Nagy, Jr.
Anuja Thatte
Jason A. Kolbe
Dontzin Nagy & Fleissig LLP
980 Madison Avenue
New York, NY 10075
Telephone: (212) 717-2900
tangy@dnfllp.com
athatte@dnfllp.com
jkolbe@dnfllp.com

SKADDEN, ARPS, SLATE, MEAGHER &
FLOM LLP

By: /s/ Boris Bershteyn
Boris Bershteyn
Peter S. Julian
Tansy Woan
One Manhattan West
New York, New York 10001
Telephone: (212) 735-3000
boris.bershteyn@skadden.com
peter.julian@skadden.com
tansy.woan@skadden.com

Gretchen Wolf (admitted pro hac vice)
155 N. Wacker Dr., Suite 2700
Chicago, Illinois 60606
Telephone: (312) 407-0956
gretchen.wolf@skadden.com

Paul M. Kerlin (admitted pro hac vice)
1440 New York Avenue N.W.
Washington, DC 20005
Telephone: (202) 371-7000
paul.kerlin@skadden.com
Attorneys for Defendants JPMorgan Chase &
Co., JPMorgan Chase Bank, N.A. and J.P.
Morgan Securities LLC2




                                            8
     Case 1:18-cv-10364-LGS-SDA Document 468 Filed 07/16/20 Page 9 of 11




WACHTELL, LIPTON, ROSEN & KATZ                         MOORE AND VAN ALLEN PLLC

By: /s/ Jonathan Moses                                 By: /s/ James P. McLoughlin, Jr.
Jonathan Moses                                         James P. McLoughlin, Jr.
51 West 52nd Street                                    Mark A. Nebrig
New York, New York 10019                               Joshua D. Lanning
Telephone: (212) 403-1000                              Moore & Van Allen PLLC
JMMoses@wlrk.com                                       100 N. Tryon Street, Suite 4700
                                                       Charlotte, North Carolina 28202
Attorneys for Defendants Morgan Stanley,               Telephone: (704) 331-1000
Morgan Stanley & Co., LLC, and Morgan                  jimmcloughlin@mvalaw.com
Stanley & Co. International plc                        marknebrig@mvalaw.com
                                                       joshlanning@mvalaw.com

                                                       Attorneys for The Royal Bank of Canada and
                                                       Defendant RBC Capital Markets LLC on behalf
                                                       of RBC Capital Markets LLC




2
       Skadden, Arps, Slate, Meagher & Flom LLP does not represent JPMorgan Chase & Co., JPMorgan Chase
       Bank, N.A. and J.P. Morgan Securities LLC with respect to claims by BlackRock, Inc. or BlackRock-
       related entities listed in Appendix C of the complaint.



                                                   9
    Case 1:18-cv-10364-LGS-SDA Document 468 Filed 07/16/20 Page 10 of 11




DAVIS POLK & WARDWELL LLP                                 LINKLATERS LLP

By: /s/ Paul S. Mishkin                                   By: /s/ James R. Warnot, Jr.
Paul S. Mishkin                                           James R. Warnot, Jr.
Adam G. Mehes                                             Patrick C. Ashby
Maude Paquin                                              Nicole E. Jerry
450 Lexington Avenue                                      1345 Avenue of the Americas
New York, New York 10017                                  New York, New York 10105
Telephone: (212) 450-4000                                 Telephone: (212) 903-9000
paul.mishkin@davispolk.com                                james.warnot@linklaters.com
adam.mehes@davispolk.com                                  patrick.ashby@linklaters.com
maude.paquin@davispolk.com                                nicole.jerry@linklaters.com

Attorneys for Defendants The Royal Bank of
Scotland plc and NatWest Markets Securities               Adam S. Lurie
Inc.                                                      601 13th St. NW
                                                          Suite 400
                                                          Washington, DC 20005
                                                          Telephone: (202) 654-9227
                                                          adam.lurie@linklaters.com

                                                          MAYER BROWN LLP

                                                          By: /s/ Steven Wolowitz
                                                          Steven Wolowitz
                                                          Henninger S. Bullock
                                                          Andrew J. Calica
                                                          Victoria D. Whitney
                                                          1221 Avenue of the Americas
                                                          New York, New York 10020-1001
                                                          Telephone: (212) 506-2500
                                                          swolowitz@mayerbrown.com
                                                          hbullock@mayerbrown.com
                                                          acalica@mayerbrown.com
                                                          vwhitney@mayerbrown.com
                                                          Attorneys for Defendants Société Générale S.A.
                                                          and SG Americas Securities, LLC3




3
       Linklaters LLP does not represent Société Générale or SG Americas Securities, LLC with respect to claims
       by BlackRock, Inc. or the BlackRock-related entities listed in Appendix C of the Complaint.



                                                     10
    Case 1:18-cv-10364-LGS-SDA Document 468 Filed 07/16/20 Page 11 of 11




HOGAN LOVELLS US LLP                                     GIBSON, DUNN & CRUTCHER LLP

By: /s/ Marc J. Gottridge                                By: /s/ Eric J. Stock
Marc J. Gottridge                                        Eric J. Stock
Lisa J. Fried                                            Philip O. Shapiro
Benjamin A. Fleming                                      200 Park Avenue
Charles Barrera Moore                                    New York, New York 10166
                                                         Telephone: (212) 351-4000
390 Madison Avenue                                       estock@gibsondunn.com
New York, New York 10017                                 pshapiro@gibsondunn.com
marc.gottridge@hoganlovells.com
lisa.fried@hoganlovells.com                              D. Jarrett Arp (admitted pro hac vice)
benjamin.fleming@hoganlovells.com                        Melanie L. Katsur (admitted pro hac vice)
charles.moore@hoganlovells.com                           Amy Feagles (admitted pro hac vice)
                                                         1050 Connecticut Avenue, N.W.
Telephone: (212) 918-3000                                Washington, DC 20036
                                                         Telephone: (202) 955-8500
EVERSHEDS SUTHERLAND LLP                                 jarp@gibsondunn.com
                                                         mkatsur@gibsondunn.com
By: /s/ Lewis S. Wiener                                  afeagles@gibsondunn.com
Lewis S. Wiener
Ronald W. Zdrojeski                                      Attorneys for Defendants UBS AG and UBS
Meghana D. Shah                                          Securities LLC
1114 Avenue of the Americas, 40th Floor
New York, New York 10036
Telephone: (212) 389-5000
lewiswiener@eversheds-sutherland.com
ronzdrojeski@eversheds-sutherland.com
meghanashah@eversheds-sutherland.com

Attorneys for Defendant Standard Chartered
Bank4




4
       Eversheds Sutherland (US) LLP only represents Standard Chartered Bank with respect to claims by
       AllianzGI GmbH, the Allianz Entities, PIMCO, and the PIMCO Funds, all as defined in the Complaint.



                                                    11
